
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.48


CHANGE OF CONTROL AGREEMENT


        This Change of Control Agreement (the "Agreement") is made effective as
of March 28, 2005, between Wireless Facilities, Inc. ("WFI") and Deanna Lund
("Lund"), subject to WFI's Board of Directors' approval.

        A.    Lund is presently employed as Chief Financial Officer pursuant to
an offer letter dated March 15, 2004 (the "Offer Letter").

        B.    Lund and WFI desire to memorialize in writing their understanding
regarding vesting of stock options and stock appreciation rights granted to Lund
under WFI's equity incentive plans in the event of a Change of Control.

        Therefore, in consideration of the promises and the mutual covenants
contained below, and for other good and valuable consideration, receipt of which
is hereby acknowledged, the parties agree as follows:

        1.    Vesting Upon Change of Control.    Upon the closing of a
transaction that constitutes a Change of Control (as defined in paragraph 3(a)
below), the vesting of 50% of all stock options and stock appreciation rights
granted to Lund under WFI's equity incentive plans that as of the date of such
Change of Control remain unvested shall accelerate, to the extent permissible by
law, notwithstanding and in addition to any existing vesting provisions set
forth in such stock option, stock appreciation right and/or WFI equity incentive
plan. On the one year anniversary of such Change of Control or upon a Triggering
Event (as defined in paragraph 3(b) below), whichever occurs sooner, the
remaining unvested portion of any stock options and stock appreciation rights
shall immediately vest.

        2.    Severance Payment Following a Change of Control.    If Lund is
terminated without Cause (as defined in paragraph 3(c) below) or voluntarily
resigns from WFI as a result of a Triggering Event (as defined in paragraph 3(b)
below) after a Change of Control (as defined in paragraph 3(a) below), Lund will
be entitled to receive severance compensation equal to one year of her base
salary then in effect plus her maximum bonus amount for such fiscal year, less
applicable taxes and withholding, in satisfaction of all obligations (other than
as provided in paragraph 1 above) that WFI may have to Lund. Payment of such
severance compensation will be conditioned upon Lund's execution of a separation
agreement with a release of claims reasonably satisfactory to WFI.

        3.    Definition of Change of Control and Triggering Event.    

        (a)   A Change of Control means: (i) the acquisition by an individual
person or entity or a group of individuals or entities acting in concert,
directly or indirectly, through one transaction or a series of transactions, of
more than 50% of the outstanding voting securities of WFI; (ii) a merger or
consolidation of WFI with or into another entity after which the stockholders of
WFI immediately prior to such transaction hold less than 50% of the voting
securities of the surviving entity; (iii) any action or event that results in
the Board of Directors consisting of fewer than a majority of Incumbent
Directors ("Incumbent Directors" shall mean directors who either (A) are
directors of WFI as of the date hereof, or (B) are elected or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination); or (iv) a sale
of all or substantially all of the assets of WFI.

        (b)   A Triggering Event means (i) Lund's termination from employment;
(ii) a material change in the nature of Lund's role or job responsibilities so
that Lund's job duties and responsibilities after the Change of Control, when
considered in their totality as a whole, are substantially different in nature
from the job duties Lund performed immediately prior to the Change of Control;
or (iii) the relocation of Lund's principal place of work to a location of more
that thirty (30) miles from the location Lund was assigned to immediately prior
to the Change of Control.

        (c)   "Cause" means (i) acts or omissions constituting gross negligence,
recklessness or willful misconduct on the part of Lund with respect to Lund's
obligations or otherwise relating to the business

--------------------------------------------------------------------------------




of WFI; (ii) Lund's material breach of this Agreement or WFI's standard form of
confidentially agreement; (iii) Lund's conviction or entry of a plea of nolo
contendere for fraud, misappropriation or embezzlement, or any felony or crime
of moral turpitude; or (iv) Lund's willful neglect of duties or poor
performance. Notwithstanding the foregoing, a termination under subsection iv
shall not constitute a termination for "Cause" unless WFI has first given Lund
written notice of the offending conduct (such notice shall include a description
of remedial actions that WFI reasonably deems appropriate to cure such offending
conduct) and a thirty (30) day opportunity to cure such offending conduct. In
the event WFI terminates Lund's employment under subsection iv, WFI agrees to
participate in binding arbitration, if requested by Lund, to determine whether
the cause for termination was willful neglect of duties or poor performance as
opposed to some other reason that does not constitute Cause under this
Agreement.

        4.    General Provisions.    Except as set forth in this Agreement, the
terms of the Offer Letter remain unchanged. Nothing in this Agreement is
intended to change the at-will nature of Lund's employment with WFI. This
Agreement and the Offer Letter, including the Additional Terms and Conditions
attached thereto and the Proprietary Information and Innovations Agreement
signed by Lund, constitute the entire agreement between Lund and WFI with
respect to Lund's employment with WFI. No amendment or modification of the terms
or conditions of this Agreement shall be valid unless in writing and signed by
the parties.

        DEANNA LUND
Dated:
 
    

--------------------------------------------------------------------------------


 
/s/  DEANNA LUND      

--------------------------------------------------------------------------------


 
 
 
 
WIRELESS FACILITIES, INC.
Dated:
 
    

--------------------------------------------------------------------------------


 
By:
/s/  ERIC DEMARCO      

--------------------------------------------------------------------------------

Eric DeMarco, Chief Executive Officer

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.48



CHANGE OF CONTROL AGREEMENT
